Citation Nr: 1522493	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-44 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for status post fracture of the left wrist with residual nonunion, vascular necrosis and cystic changes, degenerative joint disease and bony callus, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  





INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Lay statements and objective findings pertaining to the Veteran's claimed left writ disability contained in private treatment records from Dr. DG dated in May and September 2010 suggest that his left wrist disability may have worsened since it was last examined during a VA QTC examination in February 2010, more than 5 years ago.  Also, in the May 2015 appellate brief, the Veteran's representative asserted that the February 2010 examination is inadequate for the purpose of adjudicating the claim as it contains multiple errors, to include the sex of the Veteran, and that findings during the examination were not based in reality.  Given lay and objective evidence of worsening of the Veteran's left wrist disability since the February 2010 examination, questions as to the adequacy of that examination, as well as the passage of time since that examination, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the Veteran's left wrist disability.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  The Veteran should therefore be afforded a new and contemporaneous VA examination to assess the current severity of his service-connected left wrist disability.  See 38 U.S.C.A. § 5103A (d).

In addition, private treatment records were most recently obtained from Dr. FDA in September 2007.  Private treatment records received from Dr. DG in October 2010 suggest that there are ongoing relevant treatment records from Dr. FDA dating since that time.  Thus, a reasonable attempt must be made to obtain ongoing private treatment records from Dr. FDA dating from December 2008 through October 2009.  

Private treatment records from Dr. DG also indicate that x-ray examination of the left wrist was performed on May 14, 2010, however, report of associated x-ray findings at that time have not been associated with the claims file.  Thus, a reasonable attempt must be made to obtain from Dr. DG the report of left wrist x-ray findings dated on May 14, 2010, and any ongoing private treatment records dating since October 2010.

Finally, VA treatment records were most recently obtained in February 2010.  Any ongoing VA treatment records should therefore be obtained from the Durham VAMC/Greenville CBOC dating since February 2010.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional private or VA treatment records.  Request that he forward any additional records to VA to associate with the claims file or provide authorization sufficient to enable VA to obtain such records, to specifically include any ongoing private treatment records from Dr. FDA dating from December 2008 to October 2009, report of left wrist x-ray dated May 14, 2010, and any ongoing treatment records from Dr. DG dating since October 2010.  All records requests and any responses received must be documented in the claims file.

2. Obtain any relevant ongoing VA treatment records from the Durham VAMC/Greenville CBOC dating since February 2010.  All records requests and any responses received must be documented in the claims file.

3. Once all identified and available records have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his status post fracture of the left wrist with residual nonunion, vascular necrosis and cystic changes, degenerative joint disease and bony callus.  

The claims folder, to include any electronic records in Virtual VA and VBMS, must be made available to the examiner who should indicate in their report that the claims file was reviewed in conjunction with the examination.  All necessary tests and studies deemed necessary should be conducted, to include x-ray of the left wrist.

The examiner should elicit from the Veteran a complete history of his left wrist disability, as well as all current symptoms and functional impairment.  Objective findings consistent with the appropriate rating criteria should be recorded by the examiner.  The results of range of motion testing should be reported and the examiner should identify any objective evidence of pain and assess the extent of any pain, to include during periods of flare-ups, if present or reported.  The extent of limitation of motion or other functional impairment due to flare-ups of pain, incoordination, weakened movement and excess fatigability on use and repetitive use should be described.  

To the extent possible, the functional impairment due to pain, flare-ups, incoordination, weakened movement and excess fatigability should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  Specifically, the examiner should indicate the point at which pain or any other factor limits motion.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

4. Review the examination report to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, he and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




